Name: Commission Regulation (EC) No 1474/2004 of 18 August 2004 amending Council Regulation (EC) No 2368/2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds
 Type: Regulation
 Subject Matter: coal and mining industries;  trade policy;  Europe;  international trade
 Date Published: nan

 19.8.2004 EN Official Journal of the European Union L 271/29 COMMISSION REGULATION (EC) No 1474/2004 of 18 August 2004 amending Council Regulation (EC) No 2368/2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2368/2002 of 20 December 2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds (1), and in particular Article 19 thereof, Whereas: (1) Germany has designated two authorities as Community authority and has informed the Commission thereof. The Commission concluded that sufficient evidence was provided that these authorities can reliably, timely, effectively and adequately fulfil the tasks required by Chapters II, III and V of Regulation (EC) No 2368/2002. (2) The measures provided for in this Regulation are in accordance with the opinion of the Committee referred to in Article 22 of Regulation (EC) No 2368/2002, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 2368/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 August 2004. For the Commission Christopher PATTEN Member of the Commission (1) OJ L 358, 31.12.2002, p. 28. Regulation as last amended by Commission Regulation (EC) 1459/2004 (OJ L 269, 17.8.2004, p. 26). ANNEX Annex III to Regulation (EC) No 2368/2002 is amended as follows: The following text is added at the end of Annex III to Regulation (EC) No 2368/2002: 3. Hauptzollamt Koblenz  Zollamt Idar-Oberstein  Zertifizierungsstelle fÃ ¼r Rohdiamanten HauptstraÃ e 197 D-55743 Idar-Oberstein Deutschland Tel. (49-6781) 56 27-0 Fax: (49-6781) 56 27-19 e-mail: zaio@hzako.bfinv.de For the purposes of Articles 5(3), 6, 9, 10, 14(3), 15 and 17 of Regulation (EC) No 2368/2002 the competent authority in Germany will be the following: Oberfinanzdirektion Koblenz  Zoll- und Verbrauchsteuerabteilung  Vorort AuÃ enwirtschaftsrecht Postfach 10 07 64 D-67407 Neustadt a. d. Weinstr. Deutschland Tel. (49-6321) 894-0 Fax: (49-6321) 894-850 e-mail: diamond.cert@ofdko-nw.bfinv.de